Title: From Thomas Jefferson to William Small, 7 May 1775
From: Jefferson, Thomas
To: Small, William


                    
                        Dear Sir
                        Virginia May 7. 1775.
                    
                    I had the pleasure by a gentleman who saw you at Birmingham to hear of your welfare. By Capt. Aselby of the True-patriot belonging to Messrs. Farrell & Jones of Bristol I send you three dozen bottles of Madeira, being the half of a present which I had laid by for you. The captain was afraid to take more on board lest it should draw upon him the officers of the customs. The remaining three dozen therefore I propose to send by Capt. Drew belonging to the same mercantile house, who is just arrived here. That which goes by Aselby will be delivered by him to your order; the residue by Drew, or by Farrell & Jones, I know not which as yet. I hope you will find it fine as it came to me genuine from the island and has been kept in my own cellar eight years.
                    Within this week we have received the unhappy news of an action of considerable magnitude between the king’s troops and our brethren of Boston, in which it is said 500. of the former with Earl Piercy are slain. That such an action has happened is undoubted, tho’ perhaps the circumstances may not yet have reached us with truth. This accident has cut off our last hopes of reconciliation, and a phrenzy of revenge seems to have seized all ranks of people. It is a lamentable circumstance that the only mediatory power acknoleged by both parties, instead of leading to a reconciliation his divided people, should pursue the incendiary purpose of still blowing up the flames as we find him constantly doing in every speech and public declaration. This may perhaps be intended to intimidate into acquiescence, but the effect has been most unfortunately otherwise. A little knolege of human nature and attention to it’s ordinary workings might have foreseen that the spirits of the people here were in a state in which they were more likely  to be provoked than frightened by haughty deportment. And, to fill up the measure of irritation, proscription of individuals has been substituted in the room of just trial. Can it be beleived that a grateful people will suffer those to be consigned to execution whose sole crime has been the developing and asserting their rights? Had the parliament possessed the liberty of reflection they would have avoided a measure as impotent as it was inflammatory. When I saw Lord Chatham’s bill I entertained high hope that a reconciliation could have been brought about. The difference between his terms and those offered by our congress might have been accomodated if entered on by both parties with a disposition to accomodate. But the dignity of parliament it seems can brook no opposition to it’s power. Strange that a set of men who have made sale of their virtue to the minister should yet talk of retaining dignity!—But I am getting into politics tho’ I sat down only to ask your acceptance of the wine, and express my constant wishes for your happiness. This however seems secured by your philosophy and peaceful vocation. I shall still hope that amidst public dissension private friendship may be preserved inviolate, and among the warmest you can ever possess is that of Your obliged humble servt.,
                    
                        Th. Jefferson
                    
                